Order filed July 27, 2021.




                                       In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00115-CV
                                  ____________

IN RE GUARDIANSHIP OF QIONG-YING DUAN CHANG, AN ALLEGED
                    INCAPACITATED PERSON


                   On Appeal from the Probate Court No. 1
                           Harris County, Texas
                       Trial Court Cause No. 468149

                                   ORDER

      The clerk’s record was filed March 23, 2020; the first supplemental clerk’s
record was filed on July 23, 2020; the second supplemental clerk’s record was filed
on July 28, 2020; and the third supplemental clerk’s record was filed on June 28,
2021. Our review has determined that a relevant item has been omitted from the
clerk’s record. See TEX. R. APP. P. 34.5(c). The record does not contain the Second
Amended Application, filed on or about August 16, 2018, and the Amended Petition,
filed on or about December 13, 2018.
        The Harris County Clerk is directed to file a supplemental clerk’s record on
or before August 6, 2021, containing the Second Amended Application, filed on or
about August 16, 2018, and the Amended Petition, filed on or about December 13,
2018.

        If the omitted item is not part of the case file, the county clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                                                    PER CURIAM



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                            2